Case 1:20-cr-00188-JSR Document 176-1 Filed 02/18/21 Page 1 of 1
                                                                     Three Bryant Park
                                                                     1095 Avenue of the Americas
                                                                     New York, NY 10036-6797
                                                                     +1 212 698 3500 Main
                                                                     +1 212 698 3599 Fax
                                                                     www.dechert.com



                                                                     MICHAEL J. GILBERT

                                                                     michael.gilbert@dechert.com
                                                                     +1 212 698 3886 Direct
                                                                     +1 212 698 0426 Fax
  February 18, 2021


  The Honorable Jed R. Rakoff
  United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, New York 10007


  Re: United States v. Weigand, et al., 20 cr. 188

  Dear Judge Rakoff:

  On behalf of Defendant Ruben Weigand, the undersigned counsel respectfully joins in and adopts
  all of the arguments set forth in the opposition to Visa’s application to permit Martin Elliot to testify
  remotely filed today by Defendant Hamid “Ray” Akhavan. See ECF No. 175. Mr. Weigand’s right
  to confront the Government’s witnesses against him would be impacted in the same manner as Mr.
  Akhavan’s.

  Respectfully Submitted,

  /s/Michael J. Gilbert
  Michael J. Gilbert

  CC:     AUSA Emily Deininger
          AUSA Nicholas Folly
          AUSA Tara La Morte
